Exhibit 10.1

SECOND AMENDMENT TO

REVOLVING CREDIT AND SECURITY AGREEMENT

THIS SECOND AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT (this
“Amendment”) is made and entered into effective as of November 12, 2012 (the
“Effective Date”), by and among FLOTEK INDUSTRIES, INC., a corporation organized
under the laws of the State of Delaware (“Holdings”), CESI CHEMICAL, INC., a
corporation organized under the laws of Oklahoma (“CESI Chemical”), CESI
MANUFACTURING, LLC, a limited liability company formed under the laws of the
State of Oklahoma (“CESI Manufacturing”), MATERIAL TRANSLOGISTICS, INC., a
corporation organized under the laws of the State of Texas (“MTI”), TELEDRIFT
COMPANY, a corporation organized under the laws of the State of Delaware
(“Teledrift”), TURBECO, INC., a corporation organized under the laws of the
State of Texas (“Turbeco”), USA PETROVALVE, INC., a corporation organized under
the laws of the State of Texas (“USA Petrovalve”; and together with Holdings,
CESI Chemical, CESI Manufacturing, MTI, Teledrift, and Turbeco, individually,
each a “Borrower” and jointly and severally, the “Borrowers”), and PNC BANK,
NATIONAL ASSOCIATION (“PNC”), as a Lender (as defined in the hereinafter defined
Credit Agreement) and as agent for the Lenders (in such capacity, “Agent”).

PRELIMINARY STATEMENTS

A. Borrowers, Lenders and the Agent are parties to that certain Revolving Credit
and Security Agreement dated September 23, 2011 (as amended, restated,
supplemented, or otherwise modified from time to time, the “Credit Agreement”);

B. Borrowers have requested that Agent make certain amendments to the Credit
Agreement; and

C. Subject to the terms and conditions set forth herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Agent and the Lenders are willing to make such amendments to the
Credit Agreement, all as set forth herein.

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:

ARTICLE I

DEFINITIONS

1.01 Capitalized terms used in this Amendment are defined in the Credit
Agreement, as amended hereby, unless otherwise stated.

ARTICLE II

AMENDMENT

2.01 Amendments to Section 1.1. Effective as of the Effective Date, the
following definitions are added to Section 1.1 of the Credit Agreement in their
proper alphabetical order:

“‘Second Amendment’ shall mean that certain Second Amendment to Revolving Credit
and Security Agreement by and among the Borrowers and Agent, dated as of the
Second Amendment Effective Date.”



--------------------------------------------------------------------------------

“‘Second Amendment Effective Date’ shall mean November 12, 2012.”

2.02 Amendment to Section 7.7. Effective as of the date hereof, Section 7.7 of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:

“7.7. Dividends. Declare, pay or make any dividend or distribution on any shares
of the common stock or preferred stock of any Borrower that is a corporation
(other than dividends or distributions payable in its stock, or split-ups or
reclassifications of its stock) or apply any of its funds, property or assets to
the purchase, redemption or other retirement of any common or preferred stock,
or of any options to purchase or acquire any such shares of common or preferred
stock of any Borrower that is a corporation, other than dividends paid to
another Borrower; provided that Holdings may repurchase or redeem up to
$25,000,000 in shares of the issued common stock or preferred stock
of Holdings so long as immediately prior to and after giving effect to any such
repurchase or redemption, (a) no Default or Event of Default shall have occurred
or result therefrom, (b) Borrowers’ pro forma Undrawn Availability shall be
greater than $10,000,000 (i) based on the month-end Borrowing Base Certificate
delivered by Borrowers to Agent for the month most recently ended and (ii) at
the time of such repurchase or redemption, and (c) immediately prior to or
simultaneously with such repurchase or redemption, Borrowers shall deliver a
certificate signed by an authorized officer of Borrowers certifying that the
matters in clauses (a) and (b) above have been satisfied.”

ARTICLE III

CONDITIONS PRECEDENT; POST-CLOSING OBLIGATIONS

3.01 Conditions to Effectiveness. The effectiveness of this Amendment is subject
to the satisfaction of the following conditions precedent, unless specifically
waived in writing by the Agent:

(a) The Agent shall have received the following documents or items, each in form
and substance satisfactory to the Agent and its legal counsel:

(i) this Amendment duly executed by each Borrower; and

(ii) the Consent, Ratification and Release, as attached to this Amendment, duly
executed by each Guarantor;

(b) The representations and warranties contained herein and in the Credit
Agreement and the Other Documents, as each is amended hereby, shall be true and
correct as of the date hereof, as if made on the date hereof; and

(c) No Default or Event of Default shall have occurred and be continuing.



--------------------------------------------------------------------------------

ARTICLE IV

NO WAIVER

4.01 No Waiver. Nothing contained in this Amendment shall be construed as a
waiver by the Agent or any Lender of any covenant or provision of the Credit
Agreement (as amended hereby), the Other Documents, this Amendment, or of any
other contract or instrument between any Borrower and the Agent or any Lender,
and the failure of the Agent or any Lender at any time or times hereafter to
require strict performance by any Borrower of any provision thereof shall not
waive, affect or diminish any right of the Agent to thereafter demand strict
compliance therewith. The Agent and each Lender hereby reserves all rights
granted under the Credit Agreement, the Other Documents, this Amendment and any
other contract or instrument between any Borrower, Lenders and the Agent.

ARTICLE V

RATIFICATIONS, REPRESENTATIONS, WARRANTIES AND OTHER AGREEMENTS

5.01 Ratifications. The terms and provisions set forth in this Amendment shall
modify and supersede all inconsistent terms and provisions set forth in the
Credit Agreement and the Other Documents, and, except as expressly modified and
superseded by this Amendment, the terms and provisions of the Credit Agreement
and the Other Documents are ratified and confirmed and shall continue in full
force and effect. Each Borrower hereby agrees that all liens and security
interest securing payment of the Obligations under the Credit Agreement are
hereby collectively renewed, ratified and brought forward as security for the
payment and performance of the Obligations. Each Borrower and the Agent agree
that the Credit Agreement and the Other Documents, as amended hereby, shall
continue to be legal, valid, binding and enforceable in accordance with their
respective terms.

5.02 Representations and Warranties with respect to Other Documents. Each
Borrower hereby represents and warrants to the Agent that (a) the execution,
delivery and performance of this Amendment and any and all Other Documents
executed and/or delivered in connection herewith have been authorized by all
requisite corporate action on the part of each Borrower and will not violate the
Articles or Certificate of Incorporation or By-Laws or the Certificate of
Formation or Operating Agreement of any Borrower; (b) the representations and
warranties contained in the Credit Agreement, as amended hereby, and the Other
Documents are true and correct on and as of the date hereof and on and as of the
date of execution hereof as though made on and as of each such date; (c) no
Default or Event of Default under the Credit Agreement, as amended hereby, has
occurred and is continuing, unless such Default or Event of Default has been
specifically waived in writing by the Agent; and (d) each Borrower is in full
compliance with all covenants and agreements contained in the Credit Agreement
and the Other Documents, as amended hereby.

ARTICLE VI

MISCELLANEOUS PROVISIONS

6.01 Survival of Representations and Warranties. All representations and
warranties made in the Credit Agreement or the Other Documents, including,
without limitation, any document furnished in connection with this Amendment,
shall survive the execution and delivery of this Amendment and the Other
Documents, and no investigation by the Agent or any closing shall affect the
representations and warranties or the right of the Agent to rely upon them.

6.02 Reference to Credit Agreement. Each of the Credit Agreement and the Other
Documents, and any and all other agreements, documents or instruments now or
hereafter executed and delivered pursuant to the terms hereof or pursuant to the
terms of the Credit Agreement, as amended hereby, are hereby amended so that any
reference in the Credit Agreement and such Other Documents to the Credit
Agreement shall mean a reference to the Credit Agreement as amended hereby.



--------------------------------------------------------------------------------

6.03 Expenses of the Agent. Each Borrower jointly and severally agrees to pay on
demand all reasonable costs and expenses incurred by the Agent in connection
with any and all amendments, modifications, and supplements to the Other
Documents, including, without limitation, the costs and fees of the Agent’s
legal counsel, and all costs and expenses incurred by the Agent in connection
with the enforcement or preservation of any rights under the Credit Agreement,
as amended hereby, or any Other Documents, including, without, limitation, the
costs and fees of the Agent’s legal counsel.

6.04 Severability. Any provision of this Amendment held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Amendment and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable.

6.05 Successors and Assigns. This Amendment is binding upon and shall inure to
the benefit of the Agent, Lenders and each Borrower and their respective
successors and assigns, except that no Borrower may assign or transfer any of
its rights or obligations hereunder without the prior written consent of the
Agent.

6.06 Counterparts. This Amendment may be executed in one or more counterparts,
each of which when so executed shall be deemed to be an original, but all of
which when taken together shall constitute one and the same instrument.

6.07 Effect of Waiver. No consent or waiver, express or implied, by Lenders or
the Agent to or for any breach of or deviation from any covenant or condition by
any Borrower shall be deemed a consent to or waiver of any other breach of the
same or any other covenant, condition or duty.

6.08 Headings. The headings, captions, and arrangements used in this Amendment
are for convenience only and shall not affect the interpretation of this
Amendment.

6.09 Applicable Law. THIS AMENDMENT AND ALL OTHER AGREEMENTS EXECUTED PURSUANT
HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE IN AND SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS.

6.10 Final Agreement. THE CREDIT AGREEMENT AND THE OTHER DOCUMENTS, EACH AS
AMENDED HEREBY, REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT TO
THE SUBJECT MATTER HEREOF ON THE DATE THIS AMENDMENT IS EXECUTED. THE CREDIT
AGREEMENT AND THE OTHER DOCUMENTS, AS AMENDED HEREBY, MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. NO MODIFICATION,
RESCISSION, WAIVER, RELEASE OR AMENDMENT OF ANY PROVISION OF THIS AMENDMENT
SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED BY THE BORROWERS AND THE
AGENT.

6.11 Release. EACH BORROWER HEREBY ACKNOWLEDGES THAT IT HAS NO DEFENSE,
COUNTERCLAIM, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR NATURE
WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF ITS
LIABILITY TO REPAY ANY LOANS OR EXTENSIONS OF CREDIT FROM AGENT AND LENDERS TO
SUCH BORROWER UNDER THE CREDIT AGREEMENT OR



--------------------------------------------------------------------------------

THE OTHER DOCUMENTS OR TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF ANY KIND OR
NATURE FROM LENDERS AND THE AGENT. EACH BORROWER HEREBY VOLUNTARILY AND
KNOWINGLY RELEASES AND FOREVER DISCHARGES LENDERS, THE AGENT, THEIR
PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS, FROM ALL POSSIBLE
CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES, AND
LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED,
SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT LAW OR IN
EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS AMENDMENT IS
EXECUTED, WHICH SUCH BORROWER MAY NOW OR HEREAFTER HAVE AGAINST LENDERS AND THE
AGENT, THEIR PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS, IF ANY,
AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT,
VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING FROM ANY LOANS OR
EXTENSIONS OF CREDIT FROM LENDERS AND THE AGENT TO SUCH BORROWER UNDER THE
CREDIT AGREEMENT OR THE OTHER DOCUMENTS, INCLUDING, WITHOUT LIMITATION, ANY
CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST
IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND
REMEDIES UNDER THE CREDIT AGREEMENT OR OTHER DOCUMENTS, AND NEGOTIATION FOR AND
EXECUTION OF THIS AMENDMENT.

[REMAINDER OF PAGE INTENTIONALLY BLANK; SIGNATURE PAGES FOLLOW.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment as of
the Effective Date.

 

BORROWERS: FLOTEK INDUSTRIES, INC. By:    

Name:   Title:  

 

CESI CHEMICAL, INC. By:    

Name:   Title:  

 

CESI MANUFACTURING, LLC By:    

Name:   Title:  

 

MATERIAL TRANSLOGISTICS, INC. By:    

Name:   Title:  

 



--------------------------------------------------------------------------------

TELEDRIFT COMPANY By:    

Name:   Title:  

 

TURBECO, INC., By:    

Name:   Title:  



--------------------------------------------------------------------------------

AGENT AND LENDER: PNC BANK, NATIONAL ASSOCIATION By:    

Name: Anita Inkollu Title: Vice President



--------------------------------------------------------------------------------

CONSENT, RATIFICATION AND RELEASE

Each of the undersigned hereby consents to the terms of the Second Amendment to
Revolving Credit and Security Agreement dated as of November 12, 2012 by and
among by and among Flotek Industries, Inc., CESI Chemical, Inc., CESI
Manufacturing, LLC, Material Translogistics, Inc., Teledrift Company, Turbeco,
Inc., USA Petrovalve, Inc. and PNC Bank, National Association, as Agent and as a
Lender (the “Amendment”), confirms and ratifies the terms of that certain
Guaranty dated as of September 23, 2011 executed by each of the undersigned in
favor of Agent and the other Lenders. Each of the undersigned acknowledges that
its Guaranty is in full force and effect and ratifies the same, acknowledges
that such undersigned has no defense, counterclaim, set-off or any other claim
to diminish such undersigned’s liability under such documents, that such
undersigned’s consent is not required to the effectiveness of the within and
foregoing Amendment, and that no consent by any such undersigned is required for
the effectiveness of any future amendment, modification, forbearance or other
action with respect to the Obligations, the Collateral, or any of the Other
Documents. EACH OF THE UNDERSIGNED HEREBY VOLUNTARILY AND KNOWINGLY RELEASES AND
FOREVER DISCHARGES AGENT AND LENDERS, THEIR PREDECESSORS, AGENTS, EMPLOYEES,
SUCCESSORS AND ASSIGNS, FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF
ACTION, DAMAGES, COSTS, EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN,
ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR
CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE
THE DATE THE AMENDMENT AND THIS CONSENT ARE EXECUTED, WHICH EACH SUCH
UNDERSIGNED MAY NOW OR HEREAFTER HAVE AGAINST AGENT, DOCUMENTATION AGENT OR ANY
LENDER, THEIR PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS, IF ANY,
AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT,
VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING FROM ANY “LOANS”,
INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING FOR, CHARGING, TAKING, RESERVING,
COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE
APPLICABLE, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THE REVOLVING CREDIT
AND SECURITY AGREEMENT, AS AMENDED BY THE AMENDMENT, OR THE OTHER DOCUMENTS, AND
NEGOTIATION FOR AND EXECUTION OF THE AMENDMENT AND THIS CONSENT.

[REMAINDER OF PAGE INTENTIONALLY BLANK; SIGNATURE PAGES FOLLOW.]



--------------------------------------------------------------------------------

GUARANTORS: FLOTEK PAYMASTER, INC. By:    

Name:   Title:  

 

PADKO INTERNATIONAL INCORPORATED By:    

Name:   Title:  

 

PETROVALVE, INC. By:     Name:   Title:  

 

FLOTEK INTERNATIONAL, INC. By:    

Name:   Title:  